DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended.  Although Claim 15 has been labeled as amended, there are no amendments presented this claim 15 is accepted as previously presented. 
Claims 1 and 15 are currently pending and have been examined in this Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Claim Rejections - 35 USC § 101








35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of 

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  With respect to claims 1 and 15: The claims recite a machine (e.g., “a system comprising…”), which is a proper statutory category of invention.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing 
	Claims 1 and 15 are directed toward the judicial exception of an abstract idea, as recited below.
(Claim 1)
Re-determine a grade control signal at a scheduled time based on a time at which the grade control signal was first determined, the grade control signal based at least in part on an occurrence count of a lowest grade of an external grading resource…

Associate each of the external grading resources with one or more of the one or more resource effects; and 

Generate the grade control signal from the one or more of the one or more resource effects associated with each of the external grading resources.

(Claim 15)
Determine a grade of the property based at least in part on a weighted average of each received value of each received data structure;

Modify the grade based on a count of resource effects associated with a lowest value among all received values;

Scheduling, based on the timestamp, a time at which the modified grade should be automatically updated to an updated grade with updated data from each of the plurality of external grading resources.

The limitations recite a method for generating a score and grade for a real estate property title report.  This interpretation is consistent with the applicant's specification at paragraph 0003.  These methods are also fundamental economic practices and thus fall within the "certain methods of organizing human activity" group of abstract ideas since the limitations relate to financial real estate transactions, managing relationships or interactions in the real estate following certain rules/instructions for real estate information and transaction processing.  See MPEP §2106.04(a)(2)(II).   
Alternatively, the limitations can be interpreted as reciting concepts that are capable of being performed by hand using pen and paper.  Such concepts fall within the “mental processes” group of abstract ideas.  The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See Fair Warning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).  

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.

The limitations from claim 1 recite data gathering and data output: “display one or more activation controls on a machine display,” “receive an input at the one of more activation controls,” “display one or more display activation controls on the machine display in response to the input, the one or more display activation controls comprising: a first activation control displaying a status of an external grading resource among one or more external grading resources,” “a second activation control displaying a grade control signal indicator,” “wherein at least one of the one or more display activation controls is configured to receive an update signal comprising a first set of instructions, which when executed, cause the system to: select one or more external control memory structures based on the update signal,” “send a second set of instruction to the selected external control memory structures to update at least one external grading resource stored in the one or more external control memory structures,” “update the second activation control based on the re-determined grade control signal,” “update the first activation control based on an updated status of at least one of the external grading resources,” “select the one or more external grading resources from a set of external grading resources,” “send a resource control signal to the one or more external memory structures, the resource control signal comprising a third set of instructions to retrieve external grading resources,” receive the external grading resources,” and “convert the grade control signal into the display signal.”  
The limitations from claim 15 recite data gathering and data output: “receive, as input, a property information signal identifying a property selected by a client communicatively coupled to the server,” “receive, as input from a plurality of external grading resources, two or more data structures each associated with a respective resource effect, each respective resource effect comprising a value corresponding to one of a legal status or physical status of the property,” “storing a timestamp at which the grade was modified,” “provide, as output after modifying the grade, the modified grade to the client for display by the client in a graphical user interface of the client,” and “provide, as output after updating the modified grade, the updated grade to the client for updating the graphical user interface of the client.”  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate an abstract idea into a practical application.
	The embodiment limitations of claim 1 containing additional elements of “a system comprising: first, second, and third computing devices, including respective displays, non-transitory memories storing executable instructions, a machine interface to ... one or more external control memory structures … a machine controller to … a grading processor … and a resource effect control memory structure comprising the one or more resource effects (data)” and claim 15 “a system comprising: a server comprising a processing unit and a memory storing instructions configured to execute an instance of an operating system over which an application can be instantiated by the processing unit, the application configured to…” also fail to integrate the abstract idea into a practical application.  Applicant’s specification teaches:
Paragraph 0066: FIG. 22 illustrates several components of an exemplary system 2200 in accordance with one embodiment.  In various embodiments, system 2200 may include a desktop PC, server, workstation, mobile phone, laptop, tablet, set-top box, appliance, or other computing device that is capable of performing operations such as those described herein.  In some embodiments, system 2200 may include many more components than those shown in FIG. 22.  However, it is not necessary that all of these generally conventional components be shown in order to disclose an illustrative embodiment.

Paragraph 0076: “Circuitry” in this context refers to ...  circuitry forming a general purpose computing device configured by a computer program (e.g., a general purpose computer configured by a computer program which at least partially carries out processes or devices described herein, or a microprocessor configured by a computer program which at least partially carries out processes or devices described herein), circuitry forming a memory device (e.g., forms of random access memory), or circuitry forming a communications device (e.g., a modem, communications switch, or optical-electrical equipment).

Neither the claims nor the specification discloses a particular machine.  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.  These limitations describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims. The embodiment limitations fail to meaningfully integrate the abstract idea into a practical application.  Therefore, the claims are directed to an abstract idea. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or 
Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Thus, the claims provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
Alternately, the limitations pertaining to data gathering and transmitting/outputting over a computer network, is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
The claims do not recite additional elements that add significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.1  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”2  Examiner submits the limitations previously identified as reciting data gathering and data output also describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  These limitations do not provide significantly more than the abstract idea.  Furthermore, examiner reiterates the additional element of using a computer or processor to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  The additional elements recited above are insufficient to 
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The functions performed by the claimed generic computer and/or processor, and computer system are purely conventional. The claimed generic : “Circuitry” in this context refers to ...  circuitry forming a general purpose computing device configured by a computer program (e.g., a general purpose computer configured by a computer program which at least partially carries out processes or devices described herein.”
Additionally, re-evaluating the insignificant steps of data gathering and outputting as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  The sequence of receiving data, determining data, generating data in response to the determining, and communicating data based on the results of determination, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of 
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski (US Pub. No. 2005/0209872) in view of Frost (US Pub. No. 2005/0273346) in view of Chan (US Pat. 8452733) in further view of Jessen (US Pub. No. 2016/0314545).
Regarding Claim 1,
Szymanski discloses:
A system (See at least Paragraph 0003: “The present invention relates generally to title quality evaluation.  More specifically, the present invention relates to systems and methods for determining a score representative of the quality of title to property”) comprising: 
	a first computing device comprising a display, non-transitory memory storing executable instructions, a processor configured to access the executable instructions from the non-transitory memory (0025-0026: “The system 100 includes a host computer system 102, a workstation 108, a data storage arrangement 110, and an internal network 112 that allow the two to communicate.  The workstation 108 includes a processor and software that programs the processor to operate according to the teachings herein.  As is known in the art, the software may be stored on computer-readable media in the form of computer-executable instructions. In some embodiments, the software may reside on the storage arrangement 110) to instantiate a machine interface configured to: 
display one or more activation controls on the display, receive an input from a user of the first computing device, at one of the one or more activation controls (See at least Paragraph 0012: “In some embodiments, a system for deriving a title score includes an interface to an external computer.  The interface is configured to receive a request for a title score relating to a parcel.  The system also includes a data extraction arrangement configured to extract data from documents related to the request, an output generation system configured to derive a title score using the documents and the data extracted from the documents, and an interface configured to export the output to an external computer.”  See also Paragraph 0034: “At block 206, a search request is received.  In a specific embodiment, this comprises receiving a request via a network (e.g., the Internet, or other network represented by the network 106 of FIG. 1) from a user, such as one of the users 104 of FIG. 1.  The request may comprise one or more data elements on which the user would like to base the search.  Exemplary data elements include the property The inputs may include: one or more property address that relate to the normalized property location; and/or one or more parcel identifiers that relate to the normalized property location.”);
display one or more display activation controls on the display in response to and after receiving the input, the one or more display activation controls comprising: a second activation control displaying a grade control signal indicator … convert the grade control signal into the display signal (See at least Paragraph 0122: “For example, the score could be provided as a grade (A-F) or as a score, much like a credit score 0-800.  The score could be made up of numerous components or pieces of the pie and weighting can be applied to any “slice” of the pie to come up with a score, based on the importance of each sub-component.  In addition to the score, notes could be provided for each section or slice to give further insight.”  See also Paragraph 0147: “Once calculated, the score may be displayed as part of the output presented to the user
a machine controller to … a grading processor to… (See at least Paragraphs 0025-0026: “The system 100 includes a host computer system 102….  In a specific embodiment, the host computer system 102 includes a workstation 108, a data storage arrangement 110, and an internal network 112 that allow the two to communicate.  The workstation 108 may be any computing device or combination of computing devices capable of performing the processes described herein.  The workstation 108 includes a processor and software that programs the processor to operate according to the teachings herein.  As is known in the art, the software may be stored on computer-readable media in the form of computer-executable instructions. In some embodiments, the software may reside on the storage arrangement 110….  The storage arrangement may be a server, or combination of servers having RAM, ROM, hard disk drives, optical drives, magnetic tape systems, and the like or any combination….  The host computer system 102 also may include network interfaces 116 (e.g., web server) that enable communication between the host computer system 102 and users 104.”):
select the one or more external grading resources from a set of external grading resources; send a resource control signal to the one or more external control memory structures, the resource control signal comprising a third set of instructions to retrieve the external grading resources; receive the external grading resources (See at least Paragraph 0011: “The method may include receiving information from a public records database and using the information from the public records database to, at least in part, derive the title score.  The information from the public records database may include a selection from the group consisting of lien, its pendens, lien, judgment, bankruptcy, and a tax assessor records database and the information from the public records database may include an assessed value of the parcel.  The method may include receiving information from an industry database and using the information from the industry database to, at least in part, derive the title score.  The industry database may be an insurance industry database and the information from the industry database may include information relating to insurance claims relating to the parcel.”  See also Paragraphs 0029, 0035, 0055, and 0056.);
associate each of the external grading resources with one or more of one or more resource effects; and generate the grade control signal from the one or more of the one or more resource effects associated with each of the external grading resources … the grade control signal based at least in part on an occurrence count of a lowest grade of an external grading resource stored in the one or more external control memory structures (See at least Paragraph 0059: “At block 214, a title score is calculated.  The title score may be any character or combination of characters … that provide an indication of the quality of title under examination.  In some embodiments, score components have weighting or importance factors or the like applied to them.  The factors may be customer defined and customer specific.  An embodiment of a process for calculating a title score is illustrated in FIG. 6, and will be described in more detail hereinafter.”  See also Paragraph 0118: “The process 600 begins at block 602 where a chain-of-title score is calculated.  In this embodiment, the chain-of-title score is a number from 0 to 40.  If the chain-of-title has no breaks and/or no incomplete conveyances back to a good stop (i.e., the current owner has “clear” title), then the score will be at the higher end of the range.  The score may be reduced for circumstances such as having a large number of links to a good stop, large numbers of parties to conveyances, non-standard conveyances, discrepancies with respect to name mismatches on deeds, related party conveyances, deed types (e.g., quit claim vs. warranty deed), state deed requirement non-adherence or adherence, and the like. Many other possibilities exist.”  See also Paragraph 0119: “At block 604, a score is calculated for encumbrances.  The encumbrances score is a number between 0 and 30 in this specific example.  A baseline score of 30 may be selected for unencumbered properties.  Each encumbrance may reduce the baseline score, the degree of reduction being determined by the type of encumbrance.  Thus, a mortgage may significantly reduce the score.  An allowance may be made if the mortgage is owed by the current owner.  Uncured liens, judgments, and the like may significantly reduce the score.   Liens beyond the statute of limitations for the jurisdiction, however, may not affect the score.  Unpaid or partially paid taxes also may affect the score negatively.  Many other examples exist.”  See also Paragraph 0121: “At block 608, a property condition score is calculated.  The property condition score is a number between 0 and 10 in this specific example.  The score may include information from an insurance industry database, which may include insurance claims that may have been filed on the property.  For example, if the property contains a structure which has been determined to have mold or termites, water damage, fire damage, or the like, then the score may be adjusted accordingly.  Many other examples may exist.”  See also Paragraphs 0007 and 0117.); and 
a resource effect memory structure comprising the one or more resource effects (See at least Paragraph 0057: “A specific embodiment of an examination process is illustrated in See also Paragraph 0063: “The method begins at block 302.  At this location, an examination process is selected based on the request received at block 206 of FIG. 2.  The examination process and associated rules may be different, for example, depending on what type of output the user has requested….  Further still, a different process/rule set may be used if the user has merely requested a title score.  Many other examples are possible.”  See also Paragraphs 0073-0078.)
update the second activation control based on the re-determined grade control signal; and update the first activation control based on an updated status of at least one of the external grading resources ([0119] At block 604, a score is calculated for encumbrances. The encumbrances score is a number between 0 and 30 in this specific example. A baseline score of 30 may be selected for unencumbered properties. Each encumbrance may reduce the baseline score, the degree of reduction being determined by the type of encumbrance, [0121] At block 608, a property condition score is calculated. The property condition score is a number between 0 and 10 in this specific example. The score may include information from an insurance industry database, which may include insurance claims that may have been filed on the property. For example, if the property contains a 
Examiner notes that the limitations that recite update the second activation control based on the re-determined grade control signal; and update the first activation control based on an updated status of at least one of the external grading resources merely the repetition the previous claimed steps to generate a grade, display a grade, and display a status of an external grading resource.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to repeat the first computing device and recited steps to generate and display a grade since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Szymanski does not explicitly teach the remaining limitations.  
However, Frost discloses:
a first activation control displaying a status of an external grading resource among one or more external grading resources (See at least Paragraph 0162: “The website 410 preferably provides an alert to the member when a change occurs in the property’s status in a preliminary title report (e.g., change in ownership, notice of defaults, foreclosures, or the like).  In one embodiment, the alert may be presented in an alert web page displayed to a user upon logging into the website 410.”);
wherein at least one of the one or more display activation controls is configured to receive an update signal comprising a first set of instructions, which when executed, cause the system to: select one or more external control memory structures based on the update signal; send a second set of instructions to the selected external control memory structures to update at least one external grading resources stored in the one or more external control memory structures (See at least Paragraph 0150: “Preferably, the data management system 120 includes an update button that a user may select that causes the data management system 120 to request, from the XML Server 445, an XML update for one or more property files 130.  Alternatively, the data management system 120 can be configured to automatically and periodically request an XML update for each property file.”).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to display the status of data elements and update property data files as described by Frost in Szymanski’s invention with the motivation of offering a system to “assist a member to know that the member’s property files 130 provide the most up-to-date information that is available” as taught by Frost over Szymanski.  (Frost; [0155]).
	Modified Szymanski does not explicitly specify the remaining limitations.  
However, Chan discloses:
re-determine a grade control signal at a scheduled time based on a time at which the grade control signal was first determined (See at least Column 4, Lines 41-44: “The database system 200 further includes an update engine 208.  The update engine 208 determines if an attribute or item of data can be updated and updates the item of data in the database 206.”  See also Column 5, Lines 11-48: “The data structure 300 contains data associated with data decay.  The data 300 can be associated with an item of data or a a time stamp data field 302, a date stamp data field 304, an out-of-date flag data field 306, an update flag data field 308, and/or a decay metric data field 310.”  See also Column 6, Lines 33-55: “A decay engine 205 (FIG. 2) retrieves the data stamp 304 (FIG. 3) and/or the time stamp 302 in step 404….  The decay engine 205 (FIG. 2) calculates the amount of time since a last update of an item of data (step 406).  The decay engine 205 (FIG. 2) retrieves a current date and time may then compare the current date and time to the retrieved date/time stamp.  The amount of time between the two dates and/or times is calculated.  For example, the decay engine 205 (FIG. 2) subtracts a value representing the date/time stamp from a value representing the current date and time….  The decay engine 205 (FIG. 2) can retrieve one or more decay rules from the decay rules database 214 (FIG. 2) (step 408).  The decay rules database 214 (FIG. 2) can include one or more calculations for determining the amount of decay.”  See also Column 7, Lines 64-65: “The update engine 208 (FIG. 2) compares the decay metric 310 (FIG. 3) to the threshold (step 508).”  See also Column 8, Lines 1-18: “If the decay metric 310 (FIG. 3) has crossed threshold, the method 500 flows YES to step 510.  If the decay metric 310 (FIG. 3) has not crossed the threshold, the method 500 flows NO to step 518 or, optionally, to step 504 to repeat the process for a different items of data.  The out-of-date flag 306 (FIG. 3) is set by the update engine 208 (FIG. 2) (step 510)….  In other embodiments, the update engine 208 (FIG. 2) sets the update flag 308 (FIG. 3) to acknowledge that the data is decayed and requires an update.  By setting the update flag 308 (FIG. 3), the update engine 208 (FIG. 2) may be able to return later to update the 
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also include technical features to update data at a scheduled time based on timestamps as described by Chan in the above combination of references with the motivation of offering a system that “provide[s] a database user with information about the how useful the database information is” as taught by Chan over the prior cited references.  (Chan; Column 11, Lines 38-40).
Furthermore, as amended, although the Syzmanski discloses a computer system with a computing device, display, memory and processor accessing executable instructions from non-transitory memory and a computing network ([0025-0026] The host computer system 102 also may include network interfaces 116 (e.g., web server) that enable communication between the host computer system 102 and users 104), it may not specify separately a second computing device and third computing device with similar configurations, and also may not explicitly specify receiving the update signal at an interval.
Nonetheless, Jessen in the same field of endeavor, discloses the claimed configuration as a cloud computing network including a second computing device and third computing device having respective processors and memories to implement the executable instructions ([0023] The system 100 may include one or more software functionalities configured as one or more modules, which may be stored in one or more memories (“the memory 104”) at a single location or in multiple distributed locations (e.g., “cloud computing/storage”). For instance, the modules may be stored in the memory 104 of a computing device 106, such as a central office, datacenter, server room, desktop computer, laptop computer, mobile device (e.g., smart phone, smart watch, and/or other wearable device), drone, automotive, and/or smart home with computing capabilities. One or more of the computing device/s may include a processor 108, the memory 104, and/or an operating system 110 stored on the memory 104. The modules may be stored in the memory 104 as processor-readable instructions, which when executed by the processor 108 configure the computing device 106 to perform functions that may include some or all of the functions described herein. In some instances, the system 100 may comprise a parallel processing system using multiple processors to process distributed portions of data which are re-aggregated) and receive an update signal at an interval ([0025] the property information database 112 may comprise an update schedule that determines a time or multiple times at regular or irregular intervals that the property information database 112 receives the property information).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further incorporate a cloud based computing system that provides software as a service and receive an update signal at an interval as disclosed by Jessen having frontend and backend networking and multiple computing devices.  One of ordinary skill in the art would have been motivated to include multiple computing cloud devices and receiving an update at an interval for the benefit of “accessing the data that is real-time and/or unique, meaning that each occurrence of accessing the data provides an output to a user that is specific to the entity accessing the data, and specific to a time at which the data is accessed.” (Jessen; [0014]).	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski in view of Rankin (Pub. No. 2011/0289010) and in view of Chan.
Regarding Claim 15,
Szymanski discloses:
A system (See at least Paragraph 0003: “The present invention relates generally to title quality evaluation.  More specifically, the present invention relates to systems and methods for determining a score representative of the quality of title to property.”) comprising:
	a server comprising a processing unit and a memory storing instructions configured to… (See at least Paragraphs 0025-0026: “The system 100 includes a host computer system 102….  In a specific embodiment, the host computer system 102 includes a workstation 108, a data storage arrangement 110, and an internal network 112 that allow the two to communicate.  The workstation 108 may be any computing device or combination of computing devices capable of performing the processes described herein.  The workstation 108 includes a processor and software that programs the processor to operate according to the teachings herein.  As is known in the art, the software may be stored on computer-readable media in the form of computer-executable instructions. In some embodiments, the software may reside on the storage arrangement 110….  The storage arrangement may be a server, or combination of servers having RAM, ROM, hard disk drives, optical drives, magnetic tape systems, and the like or any combination….  The host computer system 102 also may include network interfaces 116 (e.g., web server) that enable communication between the host computer system 102 and users 104.”):
receive, as input, a property information signal identifying a property selected by a client communicatively coupled to the server (See at least Paragraph 0034: “At block 206, a search request is received.  In a specific embodiment, this comprises receiving a request via a network (e.g., the Internet, or other network represented by the network 106 of FIG. 1) from a user, such as one of the users 104 of FIG. 1.  The request may comprise one or more data elements on which the user would like to base the search.  Exemplary data elements include the property address, a legal description of the property, survey information (lot, block, subdivision, condo, section, township, etc.), the grantor or grantee in a property transaction, and the like….  The inputs may include: one or more property address that relate to the normalized property location; and/or one or more parcel identifiers that relate to the normalized property location.”);
	receive, as input from a plurality of external grading resources, two or more data structures each associated with a respective resource effect (See at least Paragraph 0011: “The method may include receiving information from a public records database and using the information from the public records database to, at least in part, derive the title score.  The information from the public records database may include a selection from the group consisting of lien, its pendens, lien, judgment, bankruptcy, and foreclosure.  The public records database may include a tax assessor records database and the information from the public records database may include an assessed value of the parcel.  The method may include receiving information from an industry database and using the information from the industry database to, at least in part, derive the title score.  The industry database may be an insurance industry database and the information from the industry database may include information relating to insurance claims relating to the parcel.”  See also Paragraph 0063: “The method begins at block a different process/rule set may be used if the user has merely requested a title score.  Many other examples are possible.”  See also Paragraphs 0073-0078.),
	each respective resource effect comprising a value corresponding to one of a legal status or a physical status of the property, determine a grade of the property based at least in part on a weighted … of each received value of each received data structure; modify the grade based on a count of resource effects associated with a lowest value among all received values (See at least Paragraph 0059: “At block 214, a title score is calculated.  The title score may be any character or combination of characters … that provide an indication of the quality of title under examination.  In some embodiments, score components have weighting or importance factors or the like applied to them.  The factors may be customer defined and customer specific.  An embodiment of a process for calculating a title score is illustrated in FIG. 6, and will be described in more detail hereinafter.”  See also Paragraph 0118: “The process 600 begins at block 602 where a chain-of-title score is calculated.  In this embodiment, the chain-of-title score is a number from 0 to 40.  If the chain-of-title has no breaks and/or no incomplete conveyances back to a good stop (i.e., the current owner has “clear” title), then the score will be at the higher end of the range.  The score may be reduced for circumstances such as having a large number of links to a good stop, large numbers of parties to conveyances, non-standard conveyances, discrepancies with respect to name mismatches on deeds, related party conveyances, deed types (e.g., quit claim vs. warranty deed), state deed requirement non-adherence or adherence, and the like. See also Paragraph 0119: “At block 604, a score is calculated for encumbrances.  The encumbrances score is a number between 0 and 30 in this specific example.  A baseline score of 30 may be selected for unencumbered properties.  Each encumbrance may reduce the baseline score, the degree of reduction being determined by the type of encumbrance.  Thus, a mortgage may significantly reduce the score.  An allowance may be made if the mortgage is owed by the current owner.  Uncured liens, judgments, and the like may significantly reduce the score.   Liens beyond the statute of limitations for the jurisdiction, however, may not affect the score.  Unpaid or partially paid taxes also may affect the score negatively.  Many other examples exist.”  See also Paragraph 0121: “At block 608, a property condition score is calculated.  The property condition score is a number between 0 and 10 in this specific example.  The score may include information from an insurance industry database, which may include insurance claims that may have been filed on the property.  For example, if the property contains a structure which has been determined to have mold or termites, water damage, fire damage, or the like, then the score may be adjusted accordingly.  Many other examples may exist.”  See also Paragraphs 0007 and 0117.);
	provide, as output after modifying the grade, the modified grade to the client for display by the client in a graphical user interface of the client (See at least Paragraph 0122: “For example, the score could be provided as a grade (A-F) or as a score, much like a credit score 0-800.  The score could be made up of numerous components or pieces of the pie and weighting can be applied to any “slice” of the pie to come up with a score, based on the importance of each sub-component.  In addition to the score, notes could be provided for each section or slice to give further insight.”  See also Paragraph 0147: “Once calculated, the score may be displayed as 
	Although Szymanski teaches score components have weighting or importance factors or the like applied to them, the reference does not explicitly teach the remaining limitations.  
However, Rankin discloses calculating a weighted average (See at least Paragraph 0061: “In another implementation, the overall rating indicator 176 may be determined by values entered to the rating indicators, such as reflecting an average, weighted average, and/or the link of the values of those indicators.”).
	Rankin could modify Szymanski’s invention to include technical features to calculate the average of the weighted score components previously disclosed in Szymanski.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to derive the weighted average of factors as disclosed by Rankin in Szymanski’s invention.  As demonstrated by Rankin, it is within the capabilities of one of ordinary skill in the art to include such features in Szymanski’s invention with the predictable result of calculating a title score as needed in Szymanski at Paragraph 0059.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not explicitly teach the remaining limitations.  However, Chan discloses execute an instance of an operating system over which an application can be instantiated by the processing unit, the application configured to… (See at least Column 9, Lines 21-40: “The system may also include one or more server computers 602, 604, 606 which can be general purpose computers, specialized server computers….  The Web server can be running an operating system including any of those discussed above, as well as any commercially-available server operating systems.  The Web server can also run any of a variety of server applications and/or mid-tier applications, including HTTP servers, FTP servers, CGI servers, database servers, Java® servers, business applications, and the like.”);
	storing a timestamp at which the grade was modified (See at least Column 5, Lines 11-48: “The data structure 300 contains data associated with data decay.  The data 300 can be associated with an item of data or a relationship between two or more items of data….  The decay data 300 can include one or more of, but is not limited to, a time stamp data field 302, a date stamp data field 304, an out-of-date flag data field 306, an update flag data field 308, and/or a decay metric data field 310.  These fields are described hereinafter.  A time stamp data field 302 may include the time of day that a data attribute was stored or updated.  The time stamp data field 302 is the hour, minute, and second that a data item was created.  The time stamp data field 302 includes a time stamp for when the data was first stored and one or more time stamps for when the data was updated.  Thus, the time stamp data field 302 can include a log of time stamps representing a list of changes for the data item….  A date stamp data field 304 may include the day of the year that a data attribute was stored or updated.  The date stamp data field 304 is the day of year, e.g., day 125.  The date stamp data field 304 includes a date stamp for when the data was first stored and one or more date stamps for when the data was updated.  Thus, the date 
	scheduling, based on the timestamp, a time at which the modified grade should be automatically updated to an updated grade with an updated data from each of the plurality of external grading resources (See at least Column 6, Lines 33-55: “A decay engine 205 (FIG. 2) retrieves the data stamp 304 (FIG. 3) and/or the time stamp 302 in step 404….  The decay engine 205 (FIG. 2) calculates the amount of time since a last update of an item of data (step 406).  The decay engine 205 (FIG. 2) retrieves a current date and time may then compare the current date and time to the retrieved date/time stamp.  The amount of time between the two dates and/or times is calculated.  For example, the decay engine 205 (FIG. 2) subtracts a value representing the date/time stamp from a value representing the current date and time….  The decay engine 205 (FIG. 2) can retrieve one or more decay rules from the decay rules database 214 (FIG. 2) (step 408).  The decay rules database 214 (FIG. 2) can include one or more calculations for determining the amount of decay.”  See also Column 7, Lines 64-65: “The update engine 208 (FIG. 2) compares the decay metric 310 (FIG. 3) to the threshold (step 508).”  See also Column 8, Lines 1-18: “If the decay metric 310 (FIG. 3) has crossed threshold, the method 500 flows YES to step 510.  If the decay metric 310 (FIG. 3) has not crossed the threshold, the method 500 flows NO to step 518 or, optionally, to step 504 to repeat the process for a different items of data.  The out-of-date flag 306 (FIG. 3) is set by the update engine 208 (FIG. 2) (step 510)….  In other embodiments, the update engine 208 (FIG. 2) sets the update flag 308 (FIG. 3) to acknowledge that the data is decayed and requires an update.  By setting the update flag 308 (FIG. 3), the update engine 208 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to execute an operating system in a server (e.g., servers disclosed in Szymanski) as taught by Chan in the combination of references.  As demonstrated by Chan, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of implementing a system “for evaluating the quality of title relating to property” as needed in Szymanski at Paragraph 0009.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also include technical features to store timestamps and schedule data updates based on timestamps as taught by Chan in the combination of references with the motivation of offering a system that “provide[s] a database user with information about the how useful the database information is” as taught by Chan over the prior cited references.  Chan Column 11, Lines 38-40.
	Finally, although Szymanski teaches “the score may be displayed as part of the output presented to the user,” the references do not explicitly disclose provide, as output after updating the modified grade, the updated grade to the client for updating the graphical user interface.  However, the limitation recites the duplicate repetition of previously recited steps to generate and display a grade.  
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to repeat the steps to generate and display a grade since St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments










Applicant's arguments have been fully considered.  Regarding the 112(b) rejection, Examiner finds the Applicant’s argument persuasive and has withdrawn the rejection.
Regarding the 101 rejection, the Applicant’s assertion that the previous Office Action allegedly characterized “all limitations, communications, signaling and structure of claims 1 and 15 into a limited set of high-level/simplified abstractions” (Remarks; pg. 8) is unpersuasive.  The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Regarding the prior art rejections, Applicant’s asserts that “rendering an update button that a user may select is not at all functionally, structurally or operationally similar to automatically scheduled update that is triggered by occurrence of a particular event.”  Examiner respectfully disagrees with Applicant’s assertion.  Frost already discloses in [0150] “the data management system 120 can be configured to automatically and periodically request an XML update for each property file”, furthermore, based on Applicant’s amended phrase to “receive an update signal at an interval, Jessen discloses the well-known concept in [0025] “The property information database 112 may comprise an update schedule that determines a time or multiple times at regular or irregular intervals that the property information database 112 receives the property information.”  Therefore, the claimed invention does not overcome the prior art rejections.


	

Conclusion



















Applicant’s amendment necessitate new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
US 20050262016 (Integrated on-line system for identifying and valuing foreclosure properties discloses a system that coordinates real estate data relating to at least one foreclosure real estate transaction,  the system enabling the creation and transmission of jurisdictionally required notice of a foreclosure based upon information input to the data base by authorized sources).
US 20160012554 (System and method for managing electronic real estate registry information discloses electronic real estate registration systems that protect legal interests of parties and counterparties engaged in the public exchange of real property rights. Real property rights can be held or owned by a managed asset-titling entity thus share a registered asset 
US 20170186116 (System and method of monitoring, measuring and reporting of post-closing processes in real estate purchase transactions and delivery of title insurance policies that helps ensure compliance with the Dodd-Frank Act, CFPB regulations and land title industry best practices by systematically monitoring, measuring and reporting the entire post-closing process related to real estate purchase transactions involving the issuance of title insurance and automating the delivery of title insurance policies to insured purchasers of real estate, their title insurance agency, title insurance underwriter and mortgagee).
US 20180246774 (Real-time transaction system to update in real-time the property profile through use of their client device 106. As the property profile changes, real-time updates occur in the management server 102, causing a dynamic and automatic recalculation of demand scores.
US 20180144403 (System and method to perform securities valuations and valuation adjustments, and provide an on-line computer server and system for collecting from multiple, pre-vetted crowd-sourced entities Credit Related Security market information in real-time, adjusting and normalizing that Credit Related Security market information and deriving a grade for that Credit Related Security).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066 and availability is generally 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful 
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet/Email Communication, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2106.05(d)(II).  
        2 Id.